Citation Nr: 1038559	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, 
other than gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD, claimed as a 
residual of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
March 1991 and from January 2003 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO, inter alia, denied 
service connection for residuals of pneumonia and GERD.  In 
August 2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) later in August 2008.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

During the hearing, the Veteran requested, and the undersigned 
granted, a 60-day abeyance period for submission of additional 
evidence in support of the claims.  The Veteran has submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts the 
additionally-received evidence for inclusion in the record.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

As explained in more detail below, the Board has The Board's 
decision addressing the claim for service connection for 
residuals of pneumonia, other than GERD, is set forth below.  The 
claim for service connection for GERD, claimed as a residual of 
pneumonia, is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran was hospitalized for pneumonia while she 
was on active duty, there is no competent medical evidence that 
the Veteran currently has diagnosed residuals of pneumonia other 
than GERD.


CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia, 
other than GERD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
May 2007 rating decision reflects the initial adjudication of the 
claims after issuance of this letter.  Hence, the May 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the report of a June 2006 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's June 2010 Board 
hearing, along with various written statements provided by the 
Veteran, and by her representative, on her behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for service connection for residuals of 
pneumonia is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records reflect 
that she was hospitalized with pneumonia in March 2003.  An X-ray 
taken in May 2003 revealed minimal residual scarring in the right 
cardiophrenic region and resolved lower lobe consolidations and 
right pleural effusion.  The Veteran was treated for a lower 
respiratory infection and bronchitis in May 2003.  A follow-up 
record from September 2003 contains a notation that a recent 
chest X-ray was negative.

Following her active duty, an August 2005 private treatment 
record reflects that the Veteran was treated for bronchitis.

On VA examination in June 2006, the examiner reviewed the 
Veteran's history of pneumonia while on active duty.  She noted 
the August 2005 respiratory infection.  The Veteran denied any 
shortness of breath, orthopnea, problems with exercise, wheezing, 
and coughing.  It was noted that the Veteran exercised by walking 
and running about one to one-and-a-half hours almost daily.  The 
examiner observed that the Veteran's lungs were clear to 
auscultation with good excursion and no wheezes or crackles.  The 
examiner opined that although the Veteran suffered pneumonia 
while on active duty and was likely exposed to molds and poor air 
quality, there were no current residuals of pneumonia.

A June 2010 letter from T.J., M.D., reflects that the Veteran had 
a history of severe pneumonia and appreciable scarring on her 
chest X-ray.  Dr. J. opined that the scarring may make the 
Veteran more susceptible for repeated lower respiratory 
infections.

During the Veteran's June 2010 Board hearing, she testified that 
while she was on active duty in 2003, numerous soldiers were 
having respiratory illnesses.  She related that she was diagnosed 
with right lower lobe pneumonia.  She said that while she was 
evaluated in the emergency room, she became septic and came very 
close to losing her life.  She recalled that at her VA 
examination, she was asymptomatic.

Considering the evidence, the Board finds that the service 
connection claim must fail, as there is no competent and 
persuasive medical evidence of currently diagnosed residuals of 
pneumonia, other than GERD, for which service connection can be 
granted.

The evidence clearly shows that the Veteran had severe pneumonia 
in March 2003 while she was on active duty.  However, the 
June 2006 VA examiner concluded that the residuals had entirely 
resolved.  Although Dr. J. indicated in June 2010 that the 
Veteran was more susceptible to repeated lower respiratory 
infections, she did not diagnose any current residuals from the 
Veteran's prior pneumonia.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran has residuals of 
pneumonia, and neither the Veteran nor her representative has 
presented, identified, or even alluded to the existence of any 
such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, competent medical evidence does not support a finding that 
the Veteran has the claimed disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for residuals of 
pneumonia, other than GERD, must be denied, because the first 
essential criterion for a grant of service connection-evidence 
of a current disability upon which to predicate a grant of 
service connection-has not been met.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant; 
however, none of this evidence provides a basis for allowance of 
the claim.  As indicated above, the claim turns on the medical 
matter of current disability (a medical diagnosis), a matter 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  The service personnel 
records reflect that the Veteran served on active duty as a 
nurse.  The Board notes that a nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Here, however, although the Veteran has indicated that she is at 
increased risk of respiratory infections, she testified at her 
June 2010 Board hearing that other than GERD, she does not have 
any currently diagnosed residuals of pneumonia.  Hence, even the 
Veteran's own statements do not provide evidence of the 
disability under consideration.  

For all the foregoing reasons, the Board finds that the claim for 
service connection for residuals of pneumonia, other than GERD, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of pneumonia, other than GERD, 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

The Veteran has asserted that she currently suffers from GERD as 
a residual of pneumonia she experienced while she was on active 
duty.  As mentioned above, the Veteran's service treatment 
records reflect that she was treated for severe pneumonia in 
March 2003.  In July 2010, T.J., M.D., wrote that the Veteran 
currently has GERD that only came on after her in-service 
pneumonia and septic shock in 2003.  She opined that it was at 
least as likely as not that the Veteran's GERD was a residual of 
the pneumonia and/or treatment for septic shock.

The July 2010 letter from Dr. J., taken together with the 
March 2003 service treatment record, suggests that Veteran may 
have current GERD related to pneumonia and/or septic shock 
experienced during active duty.  However, Dr. J. provided no 
supporting rationale for her opinion linking the current GERD to 
service.  Under these circumstances, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the claim 
for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for GERD claimed as a 
residual of pneumonia (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Additionally, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may make 
a decision on a claim before the expiration of the one-year 
notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
greater probability), that the Veteran's 
diagnosed GERD is or was a residual of in-
service pneumonia and/or septic shock, or is 
otherwise medically related to service.  In 
rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


